Title: From John Adams to the President of Congress, No. 66, 13 May 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 13 May 1780. RC(PCC, No. 84, II, f. 47–49). LbC in John Thaxter’s hand (Adams Papers); notation by Thaxter: “NB. May 16th 1780. This day delivered to the Chevr. la Colombe Nos. 59, 60, 61, 62, 63, 64, 65, & 66—also three packets of News papers.” printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:674–676.
     This letter, read in Congress on 20 Sept., opens with a translation of the official French reply to Catherine II’s declaration of an armed neutrality. France declared its support for the principles set down in the Russian initiative, while noting that existing French maritime regulations, based as they were on the law of nations, offered few obstacles to neutral trade. According to Adams, the French declaration’s “Simplicity, Openness, Sincerity, and Truth” was in “striking Contrast to the Dissimulation and Insincerity” of the corresponding British reply of 23 April, which he inserted in his letter of 8 May to the president of Congress (No. 60, calendared above). In a postscript, Adams sent a translation of a Copenhagen newspaper account of 29 April, which reported the arrival of couriers from St. Petersburg, the rumored accession of Denmark to the armed neutrality, and the outfitting of two Danish ships of the line. Finally, Adams included an extract from the instructions of 19 April to British warships and privateers. A direct result of the Order in Council of 17 April suspending the Anglo-Dutch treaties (to the president of Congress, 28 April, No. 54, calendared above), they authorized the seizure of Dutch ships carrying enemy goods and merchandise designated as contraband under the strict law of nations; that is the law as it applied to nations with no treaty connection. Adams noted that the British had already seized five vessels under this new order.
    